ILLINOIS OFFICIAL REPORTS
                                         Appellate Court




                           People v. Orengo, 2012 IL App (1st) 111071




Appellate Court            THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee, v.
Caption                    CARLOS ORENGO, Defendant-Appellant.



District & No.             First District, Second Division
                           Docket No. 1-11-1071


Filed                      December 18, 2012
Rehearing denied           January 14, 2013


Held                       On appeal from a finding of “not not guilty” at a discharge hearing
(Note: This syllabus       following a finding that defendant was unfit to stand trial on charges of
constitutes no part of     sexual offenses against a three-year-old child, the appellate court affirmed
the opinion of the court   the trial court’s judgment over defendant’s contentions that the victim’s
but has been prepared      outcry statements were improperly admitted under section 115-10 of the
by the Reporter of         Code of Criminal Procedure and that without those statements there was
Decisions for the          no evidence that defendant committed the charged acts, since section
convenience of the         115-10 applies to discharge hearings and even without the testimony
reader.)
                           about the outcry statements, the evidence established beyond a reasonable
                           doubt that defendant committed the acts.


Decision Under             Appeal from the Circuit Court of Cook County, No. 07-CR-13964; the
Review                     Hon. Kenneth J. Wadas, Judge, presiding.



Judgment                   Affirmed.
Counsel on                   Michael J. Pelletier, Alan D. Goldberg, and Robert Hirschhorn, all of
Appeal                       State Appellate Defender’s Office, of Chicago, for appellant.

                             Anita M. Alvarez, State’s Attorney, of Chicago (Alan J. Spellberg, Tasha-
                             Marie Kelly, and Koula A. Fournier, Assistant State’s Attorneys, of
                             counsel), for the People.


Panel                        PRESIDING JUSTICE HARRIS delivered the judgment of the court,
                             with opinion.
                             Justices Quinn and Simon concurred in the judgment and opinion.



                                                 OPINION

¶1          Defendant, Carlos Orengo, appeals the circuit court’s determination that he is “not not
        guilty” on 31 counts of criminal sexual misconduct after a discharge hearing pursuant to
        section 104-25 of the Code of Criminal Procedure of 1963 (the Code) (725 ILCS 5/104-25
        (West 2008)). On appeal, Orengo contends (1) the trial court erred in admitting outcry
        statements made by the three-year-old alleged victim, M.M., under section 115-10 of the
        Code (725 ILCS 5/115-10 (West 2008)) because that section does not apply to discharge
        hearings; and (2) without those statements, the evidence does not prove beyond a reasonable
        doubt that he committed the alleged acts. For the following reasons, we affirm.

¶2                                          JURISDICTION
¶3          The trial court entered its finding of “not not guilty” on February 18, 2012, and a motion
        to reconsider was denied on March 30, 2012. Orengo filed a notice of appeal on April 11,
        2012. Accordingly, this court has jurisdiction pursuant to Illinois Supreme Court Rules 301
        and 303 governing appeals from final judgments entered below. Ill. S. Ct. R. 301 (eff. Feb.
        1, 1994); R. 303 (eff. May 30, 2008).1

¶4                                     BACKGROUND
¶5          Orengo was charged with 31 counts of predatory criminal sexual assault, criminal sexual


                1
                  Orengo states that jurisdiction lies with this court pursuant to article VI, section 6, of the
        Illinois Constitution and Illinois Supreme Court Rules 603 and 606, governing appeals from a final
        judgment of conviction in a criminal case entered below. Ill. Const. 1970, art. VI, § 6; Ill. S. Ct. R.
        603 (eff. Oct. 1, 2010); R. 606 (eff. Mar. 20, 2009). However, our supreme court has determined that
        since a section 104-25 discharge hearing is a civil proceeding, jurisdiction falls under the rules for
        civil appeals. People v. Waid, 221 Ill. 2d 464, 472 (2006).

                                                      -2-
       assault, aggravated criminal sexual abuse and criminal sexual abuse. Dr. Fidel Echevarria,
       a psychiatrist from the forensic clinical services department, subsequently found Orengo
       unfit to stand trial due to cognitive and memory impairments. The trial court held a second
       fitness hearing in which Orengo was again found unfit to stand trial. Dr. Echevarria stated
       that Orengo suffered from “irreversible dementia which was the result of chronic alcohol
       use” and would not regain fitness in any reasonable period. The State sought a discharge
       hearing pursuant to section 104-25 of the Code.
¶6         In anticipation of the discharge hearing, the State moved for a hearing under section 115-
       10 to allow statements allegedly made by M.M. to Melissa Malave and Carey Kato at the
       time of the incident. The trial court conducted the section 115-10 hearings on March 10 and
       26 of 2010. The court found both witnesses credible, and the evidence showed that “the child
       was not in any way coerced or suggested to her [sic] what to say or who to accuse.” It granted
       the State’s motion and allowed the witnesses to testify at the discharge hearing about the
       statements M.M. made to them.
¶7         Orengo filed a motion to suppress his statements, and the trial court conducted a hearing
       on May 18, 2010. Detective Jose Casteneda testified that he advised Orengo of his Miranda
       rights in English and Spanish, and Orengo acknowledged his rights and waived them. He
       further stated that Orengo appeared coherent and he found nothing unusual in Orengo’s
       physical or mental condition. Orengo subsequently implicated himself in a statement to
       Detective Casteneda. Orengo also agreed to speak with Assistant State’s Attorney (ASA)
       Elizabeth Ciaccia. ASA Ciaccia testified that she gave Orengo his Miranda rights and he was
       cooperative and appeared healthy. Orengo implicated himself in a handwritten statement.
¶8         For the defense, Dr. Echevarria testified that he reviewed psychiatric reports dated July
       7, 2007, which was about a month after Orengo’s arrest. The reports stated that Orengo was
       acting inappropriately and incoherently and suffered from memory deficits consistent with
       dementia. Dr. Echevarria also relied on an evaluation from July 2008. He acknowledged that
       he did not interview Detective Casteneda or ASA Ciaccia, both of whom spoke with Orengo
       on the night of his arrest.
¶9         The trial court denied Orengo’s motion, finding that on the night of his arrest Orengo
       understood his Miranda rights. It also found Detective Casteneda and ASA Ciaccia “highly
       credible” witnesses and noted that Dr. Echevarria should have interviewed them since they
       were present on the night Orengo gave his statements.
¶ 10       The trial court held the discharge hearing on December 9, 2010. M.M. testified that at the
       time of the hearing she was nine years old and in fourth grade. When she was three, her
       grandmother, Carmen M., sometimes babysat her and Orengo would be at Carmen’s house.
       M.M. stated that one time when she was at Carmen’s, she was alone with Orengo. She was
       watching cartoons in the living room. Orengo pointed at his “private area” and M.M. said
       “no.” Orengo then took M.M. into the bedroom and put her on the bed. He tried to pull down
       her clothes and M.M. tried to hold them up. Orengo did not take off his underwear but he
       started to “hump” her by going side to side with his “private.” M.M. stated that his “private”
       touched her underwear. M.M. heard footsteps and Orengo told her to pull up her pants.
       Orengo started to pull up his pants and then M.M. saw her grandmother. She did not


                                                -3-
       remember if she said anything to her. M.M. also remembered that Melissa Malave came to
       pick her up and they went to the hospital. M.M. admitted that she did not remember going
       to the hospital or speaking to police. She also acknowledged that when she was six years old
       she told the police that she did not remember Orengo. She stated that she has not spoken with
       Melissa about the incident since the day it happened.
¶ 11        Carmen M. testified that M.M. was the daughter of her son, Domingo. In August 2004,
       M.M. was three years old. On August 21, 2004, Domingo’s girlfriend, Melissa Malave,
       dropped M.M. off at Carmen’s apartment so she could babysit while they worked. At the
       time, Carmen was seeing Orengo and he lived with her in the apartment. She had never had
       any problems with him prior to that day. After giving M.M. a bath, Carmen left the apartment
       for 10 to 15 minutes to buy some juice. M.M. was with Orengo watching cartoons in the
       living room. When Carmen returned from the store, she called out to M.M. and Orengo but
       received no response. She went to the bedroom and found Orengo with his underwear down
       to his knees. Carmen also saw M.M. with her pants and underwear around her ankles.
       Orengo started pulling up his underwear and Carmen asked him “what’s going on here.” She
       then slapped him and kicked him out of the apartment. Carmen checked M.M. and found red
       marks around her private area.
¶ 12        Carmen did not call the police right away because she did not know what to do. When
       Melissa returned that evening she told her what happened and Melissa called the police.
       Carmen stated that M.M. called her vagina either “tooty” or “chi-chi.” She acknowledged on
       cross-examination that she never actually saw Orengo touching M.M.
¶ 13        Melissa Malave’s testimony at the hearing was consistent with her testimony during the
       section 115-10 hearing. She stated that at the time of the incident, August 21, 2004, she was
       dating M.M.’s father. On that day, she dropped M.M. off at Carmen’s house so Carmen
       could babysit. When she returned for M.M. around 8:40 p.m., she notified police and M.M.
       was taken to the hospital. While in the examination room, Melissa asked M.M. what had
       happened. M.M. told her that “he had put on my chi-chi and it was itchy and hairy.” M.M.
       also told her that Orengo “licked her chi-chi and her butt” and she had “sucked his dick.”
       Melissa stated that she did not say anything to prompt M.M. in her response and that M.M.
       “just blurted it out” during their conversation.
¶ 14        Although the incident occurred in 2004, Orengo was not taken into custody by police
       until June of 2007. Detective Mark DiMeo testified that he and his partner, Detective
       Castaneda, met with Orengo on June 25, 2007. He identified a copy of Orengo’s statement
       to ASA Ciaccia, which he gave in Detective DiMeo’s presence. In the statement, Orengo
       stated that on August 21, 2004, he lived with his girlfriend, Carmen M. That day, Carmen
       left him alone with M.M. while she went to the store. He stated that M.M. was four years old
       at the time. When Carmen left, M.M. exited the shower unclothed and approached Orengo.
       M.M. unbuttoned his pants and pulled down his pants and underwear. She touched his penis
       with her hands and they went on the bed. M.M. climbed on top of him and put her vagina on
       top of his penis, rubbing against him. Orengo stated that M.M. then took his hand and placed
       them on her vagina and breasts. His fingers went inside her vagina and his mouth touched
       M.M.’s vagina and buttock. Orengo stated that M.M. sucked his penis. He heard Carmen
       return and rushed to put on his pants. When she came into the room, she saw that he was not

                                                -4-
       wearing pants and M.M. was naked. Orengo stated that Carmen hit him across the face and
       kicked him out of the house. Orengo also apologized and asked for help so this incident
       would not happen again.
¶ 15        The parties stipulated to the testimony of Carey Kato through a transcript containing her
       testimony at the section 115-10 hearing. At the hearing, Kato testified that she was a forensic
       interviewer on September 2, 2004, and she conducted a victim-sensitive interview with M.M.
       M.M. was three years old at the time. She told M.M. it was important to talk only about
       things that are real, and she asked her if someone said it was raining in the room would that
       be real or not real. M.M. answered that it would not be real because it is not raining in the
       room. Kato then asked if someone said M.M. is a girl would that be real or not real, and
       M.M. responded that it was real because she is a girl. Kato testified that M.M. responded
       “very well” for a three-year-old.
¶ 16        Kato then had M.M. identify parts of the body. M.M. referred to her vaginal area as
       “chee-chee” and she called her bottom her “butt.” Kato asked M.M. if she knew the
       difference between a good touch and a bad touch. M.M. answered that a good touch is a hug
       and a bad touch is if someone hits you. She also stated that it is bad if someone touches her
       “chee-chee.” M.M. then told her that Orengo touched her “chee-chee” and that they had their
       clothes off and Orengo took off his underwear. M.M. said that his “dick” went inside her
       “chee-chee” and in her mouth. Orengo’s tongue also touched her “chee-chee.”
¶ 17        The parties also stipulated that Orengo was over 17 years of age at the time of the offense
       and M.M.’s birth certificate was presented to prove her date of birth.
¶ 18        The defense presented two stipulations but no witnesses. The parties first stipulated that
       if Detective Castaneda and ASA Ciaccia testified at trial, they would state that when asked
       on June 26, 2007, about the assault M.M. could not recall the incident. The second
       stipulation stated that when Detective Castaneda interviewed Orengo on June 26, 2007, he
       indicated that the sexual assault occurred three years earlier and at the time M.M. was seven
       years old.
¶ 19        The trial court found the witnesses credible and rejected the idea that M.M. was
       “coached” on the details of the incident. It believed that “[w]hatever she said actually did
       happen. And that’s corroborated by the defendant’s freely and voluntarily given confession
       to the Assistant State’s Attorney Ciaccia.” Accordingly, the trial court found Orengo “not not
       guilty” on all counts and ordered that he be held in the Department of Health Services for
       two years. Orengo filed a motion for a new discharge hearing which the trial court denied.
       Orengo filed this timely appeal.

¶ 20                                         ANALYSIS
¶ 21        Orengo contends that the trial court erred in admitting Malave’s and Kato’s testimony
       recounting M.M.’s statements about the incident. The State contends that Orengo has waived
       this issue on appeal because defense counsel stipulated to Kato’s testimony at the hearing and
       did not include the specific issue in the motion for a new hearing. See People v. Enoch, 122
       Ill. 2d 176, 186 (1988). The record shows that defense counsel raised no objection when the
       State moved for a section 115-10 proceeding on the testimony in anticipation of the discharge

                                                 -5-
       hearing. Furthermore, counsel did not object at the section 115-10 proceeding or at the
       discharge hearing when the testimony was presented. We find that Orengo has waived review
       of this issue. However, since the waiver rule “is a limitation on the parties and not the
       jurisdiction of the courts,” we can choose to address the issue. Committee for Educational
       Rights v. Edgar, 174 Ill. 2d 1, 11 (1996). Upon consideration of its merits, we are not
       persuaded by Orengo’s argument.
¶ 22        The trial court allowed the testimony pursuant to section 115-10 of the Code. Orengo
       argues that section 115-10 applies only to criminal prosecutions and the testimony in
       question was presented at his discharge hearing, a civil proceeding.2 This issue concerns the
       interpretation of a statute. In construing a statute, the court’s primary objective is to give
       effect to the legislature’s intent. People v. Tidwell, 236 Ill. 2d 150, 156 (2010). Statutory
       language is the best indicator of legislative intent and must be given its plain and ordinary
       meaning. Id. An issue of statutory interpretation is reviewed de novo. People v. Davison, 233
       Ill. 2d 30, 40 (2009).
¶ 23        Section 115-10 (a) provides:
            “In a prosecution for a physical or sexual act perpetrated upon or against a child under
            the age of 13, *** the following evidence shall be admitted as an exception to the hearsay
            rule:
                    (1) testimony by the victim of an out of court statement made by the victim that
                he or she complained of such act to another; and
                    (2) testimony of an out of court statement made by the victim describing any
                complaint of such act or matter or detail pertaining to any act which is an element of
                an offense which is the subject of a prosecution for a sexual or physical act against
                that victim.” 725 ILCS 5/115-10(a)(1), (2) (West 2008).
       Orengo argues that the term “prosecution” implies a criminal trial. He concludes that the
       plain language of section 115-10 makes it applicable only to testimony presented in a
       criminal proceeding.
¶ 24        Orengo is correct in stating that a discharge hearing pursuant to section 104-25 is not a
       criminal prosecution. See People v. Waid, 221 Ill. 2d 464, 470 (2006). Instead, a discharge
       hearing is a civil, “innocence only” proceeding to determine whether to acquit a defendant
       of the charges when there is a finding of unfitness. (Internal quotation marks omitted.) Id.
       at 472. If the evidence presented at the discharge hearing is sufficient to establish defendant’s
       guilt, he is found “not not guilty.” (Emphasis omitted.) Id. at 478. The issue of guilt is
       “deferred until the defendant is fit to stand trial.” People v. Rink, 97 Ill. 2d 533, 543 (1983).
¶ 25        Although a defendant may not be convicted at the conclusion of a discharge hearing, the
       purpose of the hearing is the same as that of a criminal trial: “to test the sufficiency of the
       State’s evidence of his guilt of the charged crime.” In re Nau, 153 Ill. 2d 406, 410 (1992).


               2
                We note that Orengo does not challenge the trial court’s finding that the testimony was
       sufficiently reliable under section 115-10. His sole contention on appeal is that section 115-10 does
       not apply in a discharge hearing.

                                                   -6-
       As the supreme court stated in Nau, in a discharge hearing “[t]he State and the defendant are
       permitted to introduce evidence relevant to the defendant’s guilt. If the evidence does not
       prove the defendant’s guilt beyond a reasonable doubt, the court must enter a judgment of
       acquittal. *** If the hearing does not result in acquittal, the defendant may be remanded for
       further treatment, but a conviction may not be entered.” Id. at 410-11. Although the court’s
       judgment after a discharge hearing is not “a technical determination of guilt, the standard of
       proof is the same as that required for a criminal conviction.” People v. Williams, 312 Ill.
       App. 3d 232, 234 (2000). It follows that, unless otherwise noted in section 104-25, the same
       rules governing the admission of evidence in a criminal proceeding should apply in a
       discharge hearing. Therefore, testimony deemed reliable pursuant to section 115-10 is
       admissible in a discharge hearing.
¶ 26        The plain language of section 104-25 supports our determination. Section 104-25(e)
       allows transcripts of testimony taken at the discharge hearing to be admitted into evidence
       at a subsequent trial “subject to the rules of evidence.” 725 ILCS 5/104-25(e) (West 2008).
       Section 104-25(f) states that in the event the court does not acquit the defendant, he “may
       appeal from such judgment in the same manner provided for an appeal from a conviction in
       a criminal case.” 725 ILCS 5/104-25(f) (West 2008). See also People v. Cardona, 2012 IL
       App (2d) 100542, ¶¶ 9-15, appeal allowed, No. 114076 (Ill. May 30, 2012) (although the
       appellate court did not decide the issue of whether section 115-10 is applicable in a discharge
       hearing, testimony found reliable pursuant to that section was allowed and considered by the
       trial court in the defendant’s discharge hearing).
¶ 27        However, Orengo contends that section 104-25 allows the admission of hearsay only “on
       secondary matters such as testimony to establish the chain of possession of physical
       evidence, laboratory reports, authentication of transcripts taken by official reporters, court
       and business records, and public documents.” 725 ILCS 5/104-25(a) (West 2008). He argues
       that since the statute is silent as to the admission of hearsay on primary matters, such
       evidence is precluded in a discharge hearing.
¶ 28        To accept Orengo’s argument, however, we would have to agree that the legislature
       intended to provide greater protection of discharge hearing defendants’ rights than of
       criminal defendants’ rights. Our supreme court disagreed with this position in People v.
       Waid, 221 Ill. 2d 464, 480 (2006). In Waid, the court found that the constitutional rights of
       discharge hearing defendants are not protected to the same degree as they would be in a
       criminal trial. Id. It therefore determined that section 104-25(a), which allows admission of
       hearsay evidence at a discharge hearing, does not violate the confrontation clause or the due
       process clause. Id. It concluded that “reliable hearsay of the type allowed under section 104-
       25(a) is admissible at a discharge hearing.” Id. Hearsay statements admitted through section
       115-10 hearings are deemed reliable for use in criminal proceedings. The mere omission of
       an express provision allowing hearsay statements pursuant to section 115-10 does not reflect
       the legislature’s intent to preclude such evidence from a discharge hearing. See People v.
       Bowen, 183 Ill. 2d 103, 112 (1998) (the omission of a provision in section 115-10 for
       videotaped testimony does not prove an intent to bar such testimony).
¶ 29        As the State argues, our determination is further supported by the use of section 115-10
       in juvenile delinquency proceedings. Due to the remedial nature of the Juvenile Court Act

                                                -7-
       of 1987 (705 ILCS 405/1-2 (West 2008)), juvenile delinquency proceedings are not
       considered criminal proceedings. In re Beasley, 66 Ill. 2d 385, 389 (1977). However, at the
       adjudicatory hearing the standard of proof beyond a reasonable doubt applies as does the
       criminal rules of evidence. In re R.G., 283 Ill. App. 3d 183, 186 (1996). Trial courts have
       held section 115-10 hearings in juvenile delinquency proceedings to determine whether to
       admit a young victim’s hearsay statements. See In re Rolandis G., 232 Ill. 2d 13 (2008); In
       re T.T., 384 Ill. App. 3d 147 (2007). Like juvenile delinquency proceedings, discharge
       hearings are not criminal proceedings but apply to the evidence the same standard of proof
       for criminal convictions.
¶ 30       Furthermore, the purpose underlying section 115-10 would not be well served if courts
       could not apply it to testimony in discharge hearings. In People v. Holloway, 177 Ill. 2d 1,
       9 (1997), our supreme court noted that the section was passed in response to the difficulty
       prosecutors faced in proving that their evidence against persons accused of the sexual assault
       of young children was sufficient beyond a reasonable doubt, due to the inadequacy of the
       children’s testimony. In particular, the legislature was “concerned with the ability of the
       victim to understand and articulate what happened during the incident and the reluctance
       many victims have relating the details of the incident at trial.” Holloway, 177 Ill. 2d at 9.
       With the passage of section 115-10, the legislature created a hearsay exception to allow into
       evidence corroborative testimony of outcry statements the victim made to others. Id.
¶ 31       In a discharge hearing, the State must present evidence that proves beyond a reasonable
       doubt that a defendant committed the offense. If the sexual assault victim in a discharge
       hearing is a young child, section 115-10 would serve the same purpose in allowing reliable
       corroborative testimony of hearsay statements the child made to others about the incident.
       As Orengo himself argues, without M.M.’s hearsay statements to Malave and Kato, the only
       evidence corroborating his statement is the testimony of M.M., who was three years old at
       the time of the incident and nine years old when she testified at Orengo’s hearing. We find
       that the trial court did not err in conducting a section 115-10 hearing and, upon finding the
       statements M.M. made to Malave and Kato sufficiently reliable, allowing their testimony in
       Orengo’s subsequent discharge hearing. We further hold that any evidence admissible at a
       criminal trial is also admissible at a discharge hearing.
¶ 32       The State argues that even without the testimony of Malave and Kato, the evidence
       proves beyond a reasonable doubt that Orengo committed the alleged acts. Orengo disagrees,
       arguing that the testimony of M.M. and Carmen is not sufficient to corroborate his statement
       that a crime occurred. Proof of the corpus delicti cannot rest solely on defendant’s statement;
       the State must also present independent evidence corroborating the statement. People v.
       Sargent, 239 Ill. 2d 166, 183 (2010). Orengo argues that he was charged with numerous
       specific allegations of sexual contact with M.M., but cites to M.M.’s testimony that her and
       Orengo’s underwear remained on the entire time and that Carmen testified that she did not
       observe any actual contact between M.M. and Orengo. He contends that this testimony could
       not establish most of the allegations charged and, as support, cites to Sargent.
¶ 33       In Sargent, our supreme court reasoned that “where a defendant confesses to multiple
       offenses, the corroboration rule requires that there be independent evidence tending to show
       that defendant committed each of the offenses for which he was convicted.” Sargent, 239 Ill.

                                                -8-
       2d at 185. However, in People v. Lara, 2012 IL 112370, our supreme court recently clarified
       its decision in Sargent. It found that “Sargent recognized that in some instances one type of
       criminal activity could be ‘so closely related’ to another type that ‘corroboration of one may
       suffice to corroborate the other.’ [Citation.]” Id. ¶ 26. It further determined that “whether
       certain independent evidence is sufficient to establish specific charged offenses must be
       decided on a case-by-case basis.” Id. Our supreme court concluded that “Sargent may be
       properly read to support the general rule that corroboration is not compulsory for each
       element of every alleged offense.” Id. In other words, independent evidence must only
       correspond with the confession and “[c]orroboration of only some of the circumstances
       related in a defendant’s confession is sufficient.” Id. ¶ 45.
¶ 34        Orengo was charged with various allegations of criminal sexual assault and criminal
       sexual abuse. Criminal sexual assault occurs when a person commits an act of sexual
       penetration and: (1) uses force or threat of force; or (2) knows that the victim is unable to
       understand the nature of the act or is unable to give knowing consent. 720 ILCS 5/12-13
       (a)(1), (2) (West 2008). Sexual penetration is “any contact, however slight, between the sex
       organ *** of one person [and] the sex organ, mouth or anus of another person.” 720 ILCS
       5/12-12(f) (West 2008). Criminal sexual abuse occurs when a person “commits an act of
       sexual conduct and *** knew that the victim was unable to understand the nature of the act
       or was unable to give knowing consent.” 720 ILCS 5/12-15(a)(2) (West 2008). Sexual
       conduct is defined as “any *** knowing touching or fondling by the victim or the accused,
       either directly or through clothing, of the sex organs, anus or breast of the victim or the
       accused, or any part of the body of a child under 13 years of age *** for the purpose of
       sexual gratification or arousal of the victim or the accused.” 720 ILCS 5/12-12(e) (West
       2008).
¶ 35        Although the testimony of M.M. and Carmen did not corroborate every specific
       allegation against Orengo, M.M. did state that while Carmen went to the store Orengo tried
       to remove M.M.’s clothes and was on top of her moving from side to side with his penis
       touching M.M.’s underwear and stomach. When Carmen returned, she called out but no one
       responded. Hearing her, Orengo told M.M. to pull up her pants. Carmen went to the bedroom
       and found Orengo with his underwear down to his knees. Carmen also saw M.M. with her
       pants and underwear around her ankles. Carmen asked Orengo “what’s going on here” and
       then slapped him and kicked him out of the apartment.
¶ 36        In his statement, Orengo recounted that after Carmen left for the store, M.M. came out
       of the shower and approached him, unclothed. She pulled down his pants and touched his
       penis. They laid down on the bed, naked, and M.M. climbed on top of him, placed her vagina
       on top of his penis, and moved back and forth. Orengo stated that M.M. then took his hand
       and placed them on her vagina and breasts. His fingers went inside her vagina and his mouth
       touched M.M.’s vagina and buttock. Orengo stated that M.M. sucked his penis. When he
       heard Carmen return he rushed to put on his pants. Carmen came into the room and saw that
       he was not wearing pants and M.M. was naked. Orengo stated that Carmen hit him across
       the face and kicked him out of the house. The independent evidence corroborates some of
       the circumstances of Orengo’s statement and corresponds with the statement, as required by
       Lara.

                                                -9-
¶ 37   For the foregoing reasons, the judgment of the circuit court is affirmed.

¶ 38   Affirmed.




                                           -10-